Citation Nr: 0127367	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  The propriety of the initial 20 percent evaluation for 
residuals of left shoulder surgery.

2.  Entitlement to an evaluation greater than 20 percent from 
February 1. 2001, for residuals of left shoulder surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1994 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which established service connection for 
residuals of left shoulder surgery and assigned a 
noncompensable evaluation, effective March 29, 1997.  The 
veteran expressed disagreement with this rating, and timely 
appealed this determination to the Board.

During the course of this appeal, the RO increased the 
evaluation for the veteran's left shoulder disability in July 
1999 to 10 percent, effective from March 29, 1997.  In March 
2001, the rating was increased to 20 percent, and a 10 
percent rating was also assigned for tender scar over the 
anterior aspect of the left shoulder.  Both these ratings 
were effective March 29, 1997.  The scar rating is not at 
issue, and will not be addressed herein.  However, inasmuch 
as a higher evaluation is available for the musculoskeletal 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, the appeal continues.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, because 
the veteran has disagreed with the initial rating assigned, 
the Board has recharacterized the issue as involving the 
propriety of the assignment of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran underwent surgery on the service-connected 
shoulder on December 20, 2000.  An evaluation of 100 percent 
was temporarily assigned during the convalescence period from 
December 20, 2000 to February 1, 2001.  Thus the Board's 
decision on the veteran's appeal of the initial rating for 
his left shoulder disability will be addressed as follows: by 
a decision on the issue of the initial evaluation for the 
left shoulder disability for the period prior to the December 
20, 2000, surgery; and by REMAND following the ORDER portion 
of this decision, on the issue of the rating for the post-
surgery period.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of this 
portion of the appeal has been obtained.

2. The veteran is right hand dominant; therefore his left 
shoulder is not his major upper extremity.

3. Prior to December 20, 2000, the veteran's left shoulder 
disability was manifested by pain and limitation of 
movement in abduction, flexion, internal and external 
rotation of the left arm, with objective evidence of 
weakness, degenerative cystic changes at the humeral 
insertion of the rotator cuff with likely impingement, 
osteophytic formation, mild muscle atrophy of the left 
anterior and middle deltoid muscles, with generalized 
tenderness over the AC joint and supraspinatus tendon, 
resulting in a disability picture comparable to limitation 
of motion of the arm to shoulder level.

4. Prior to December 20, 2000, the left shoulder disability 
was not comparable to, and did not more nearly 
approximate, limitation of motion of the arm to 25 degrees 
from side; there was no objective evidence of ankylosis of 
the scapulohumeral articulation, (scapula and humerus 
moving as one piece), no impairment of the humerus with 
loss of head of humerus, nonunion or fibrous union, or 
recurrent dislocation of scapulohumeral joint, no malunion 
resulting in marked deformity, and no impairments of the 
clavicle or scapula with dislocation, nonunion, or 
malunion.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for residuals of left shoulder surgery were not met 
prior to December 20, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2001); 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As discussed in the introduction, the veteran developed left 
shoulder synovial chondromatosis and underwent surgery in 
service.  He was granted service connection for residuals of 
left shoulder surgery, and assigned an initial non-
compensable rating effective March 29, 1997, subsequently 
increased in July 1999 to a 10 percent rating effective March 
29, 1997, under diagnostic code 5203.  In several subsequent 
rating actions, the RO continued the 10 percent rating.  The 
veteran underwent shoulder surgery in December 2000.  In 
March 2001, the RO increased the rating to 20 percent, with a 
100 percent total evaluation for convalescence from December 
20, 2000 to February 1, 2001, reverting to 20 percent 
thereafter.

Review of the record reveals that, on physical examination in 
October 1997, the veteran complained of shoulder lock-up, and 
increased pain on elevation of the arm above the shoulder 
level. Range of motion testing revealed forward flexion of 90 
degrees, and abduction of 90-120 degrees with assistance.  
Internal rotation was 20 degrees.  Multiple view x-rays 
revealed normal soft tissue and osseous structures, but there 
was no fracture, destructive lesion or degenerative change 
noted.

March 1998 VA out-patient progress notes showed complaints of 
pain at extremes of flexion and extension, popping in 
shoulder, and decreased range of motion.  Range of motion 
testing showed forward flexion of 170 degrees, external 
rotation of 40, and internal rotation to the level of the 1st 
lumbar vertebra (L1) (compared to the 8th thoracic vertebra 
(T8) on testing of the right shoulder).  X-rays disclosed a 
misshapen head of the humerus, with early degenerative signs, 
but no subluxation was noted.

On April 1998 magnetic resonance imaging (MRI) examination, 
the examiner noted impressions of impingement with calcific 
tendonitis of the supraspinatus tendon, and osteoarthritic 
changes in the humeral head including irregularity of the 
cartilage, osteophytic change, and subchondral sclerotic 
change.  There was free cartilaginous body in the axillary 
pouch, and marked abnormality of the anterior labrum which 
appeared eroded and degenerated.

On June 1998 orthopedic examination, the veteran complained 
of pain, decreased range of motion and muscle strength 
aggravated with heavy lifting and daily activities of living.  
X-rays disclosed degenerative joint disease with cystic areas 
and osteophytic formation.  The examiner noted a surgical 
scar, with mild muscle atrophy of the left anterior and 
middle deltoid muscles compared to the right side.  Palpation 
revealed tenderness over the AC joint and supraspinatus 
tendon.  Range of motion testing showed shoulder abduction 
from 0-180 degrees, flexion 0-180 degrees, and internal and 
external rotation of 0-90 degrees.  The examiner opined that 
with flare-ups, range of motion would be further restricted.  
August 1998 records showed complaints of occasional locking 
of left shoulder.

In July 1999, the RO increased the initial rating to 10 
percent under diagnostic code 5203.  In August 1999, the 
veteran again reported complaints of decreased range of 
motion, pain on elevation of arm over his head and on 
external rotation.

On April 2000 examination, the veteran complained of severe 
pain.  VA x-rays showed loose bodies in the inferior aspect 
of the left glenohumeral joint.  An impression of possible 
synovial chondromatosis was noted.

Subsequent May 2000 progress notes disclosed complaints of 
pain and decreased range of motion.  Specifically, overhead 
movement, external rotation, and lifting objects straight in 
front of him caused subjective reports of pain.

June 2000 records revealed complaints of popping and locking 
of the shoulder joint, with inability to do any work above 
his head.  The veteran was noted as reluctant to perform 
range of motion testing, but the examiner opined that he 
seemed to have "fairly good motion of the shoulder."  A 
diagnosis of synovial chondromatosis with symptoms of cubital 
tunnel syndrome, numbness and tingling in the ring finger 
with Tinel's at the elbow was noted.  Biceps and triceps were 
noted as 5/5, as were finger and wrist flexors and extensors.  
X-rays showed arthritic changes of the humeral head.

In October 2000 orthopedic clinic notes, the veteran reported 
a severe episode occurring four days prior to visit, of 
severe pain in the left shoulder when he raised his arms 
above his head.  Physical examination revealed severely 
limited motion of left arm, pain on palpation of left lateral 
portion of the clavicle.  The veteran refused range of motion 
testing.  MRI examination produced a diagnosis of bursitis, 
and the examiner noted degenerative cystic changes at the 
humeral insertion of the rotator cuff with likely 
impingement.

December 11, 2000 compensation examination noted diagnosis of 
adhesive capsulitis of the left shoulder secondary to 
probable rotator cuff tendon tear, and subdeltoid bursitis, 
osteochondromatosis with degenerative joint disease of the 
left shoulder with loss of motion.  Forward flexion of the 
left glenohumeral joint was 15 degrees before substitution of 
the trapezius, and glenohumeral abduction was nil, all 
abduction being scapulothoracic in nature.  Physical 
examination showed no sensory deficit.  Left arm motion was 
severely limited and the left arm was smaller than the right.  
There was pain on palpation of the lateral portion of the 
clavicle.  Handgrip was 5/5 bilaterally.  MRI showed some 
fluid at the tip of the acromion, and thinning of the rotator 
cuff tendon.

During examination, the veteran reported a history of working 
on a maple syrup farm bottling syrup, where he did not have 
to raise his arm above shoulder level, thus he was able to 
work and perform the tasks necessary for his job, but had 
been off from work for the month.  He could not push or pull 
with the left arm, and during frequent flareups, he could not 
use it at all.  The examiner opined that flare-ups would 
significantly change the physical findings, and noted that 
the veteran was scheduled for arthroscopy of the shoulder the 
following week, on December 20, 2000.






Analysis

The Duty to Assist:

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

On review of the record, the Board finds that all facts 
relevant to this issue have been properly and sufficiently 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the VCAA.  Thus the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the VCAA have essentially been satisfied.

In this regard, the Board notes that by virtue of the rating 
decisions dated April 1998, April 1999, July 1999, December 
1999, and March 2001, a statement of the case (SOC) dated 
July 1999, several supplemental statements of the case, as 
well as various notices issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the laws and regulations governing the claim, and the 
basis for denial of the claim.  Hence, the veteran has been 
notified of what is needed to substantiate the claim.

Additionally, the RO has made reasonable efforts to obtain 
all relevant records adequately identified by the veteran and 
to associate them with the claims folder.  Moreover, the 
veteran has undergone several VA examinations in connection 
with the claim on appeal.  Finally, there is no indication 
that there is additional, existing evidence outstanding that 
is necessary for adjudication of this issue on appeal, thus 
adequate notice and assistance contemplated by the VCAA have 
been provided.  Adjudication of this appeal, without remand 
to the RO for further consideration under the new law, poses 
no risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).


Rating period from March 29, 1997, to December 20, 2000

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes ("DC") identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 to 
180 degrees in shoulder abduction, and 0 to 90 degrees for 
external rotation and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2000). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereinafter, "the Court") has 
noted that ankylosis refers to immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary 91 (27th ed. 1988)).

The Board must also assess functional impairment and 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2000).  Ratings based on limitation of 
motion do not subsume the various rating factors in 38 C.F.R. 
§§ 4.40, 4.45 (2000).  An evaluation may be based on either 
actual limitation of motion, or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The applicable regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on functional 
impairment.

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, 38 U.S.C.A. § 5107(b) (West Supp. 2001).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence of impairment which 
consists of records generated in proximity to and since the 
initial rating on appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The relevant criteria to 
be considered in ascertaining the severity of the veteran's 
residuals of left (minor) shoulder disability include those 
set forth under diagnostic codes 5200, 5201, 5202, or 5203.  
DC 5200 provides for a rating when there is ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece).  DC 5202 provides criteria for rating impairment 
of the humerus including loss of humeral head, nonunion or 
false head, fibrous union, recurrent dislocations of the 
scapulohumeral joint with guarding of arm movements, and 
malunion with deformities.  DC 5203 provides for rating 
impairment of the scapula and clavicle, with dislocation, 
nonunion with or without loose movement, or malunion.

October 1996 service medical records indicate that the 
veteran is right hand dominant, thus the disability affects 
his non-dominant (minor) shoulder.  As noted above, the 
veteran's left shoulder disability was initially rated under 
DC 5203, and is currently rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, DC 5201, limitation of motion 
of the arm at shoulder level.  The Board notes that the 
veteran has asserted in his form 21-4138 statement dated 
April 2001, that, based upon his December 2000 pre-surgery 
examination, his disability is productive of a 30 percent 
rating under diagnostic code 5201, limitation of motion of 
(minor) arm to 25 degrees from side; or a 40 percent rating 
under diagnostic code 5200, scapulo-humeral articulation, 
ankylosis (the scapula and humerus move as one piece), 
unfavorable - abduction limited to 25 degrees from side.

The Board finds no competent evidence of record that warrants 
application of diagnostic codes 5200, 5202, or 5203.  In this 
regard, the Board notes that, under DC 5200, in the absence 
of a disability comparable to scapulohumeral ankylosis, or 
evidence of it, this code is inapplicable.  There is no 
finding in record of scapulohumeral ankylosis, and the 
veteran has alleged none.  Although the record shows 
arthritic changes of the humeral head, with atrophy of the 
deltoid muscles, no ankylosis was noted by the examiners.  
Although, as the veteran asserts, degenerative changes of the 
humerus were noted by x-rays, and the December 11, 2001 
examination showed forward flexion was approximately 15 
degrees with no glenohumeral abduction, yet the scapula and 
humerus were not noted to move as one piece as 5200 requires.  
Examining the evidence of record, with due consideration to 
the provisions regarding painful motion under 38 C.F.R. 
§ 4.59, (see also DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
the veteran's symptomatology does not approach the severity 
of scapulohumeral articulation ankylosis.

Diagnostic code 5202 is likewise inapplicable.  Although x-
ray evidence shows degenerative changes of the humeral head, 
even if this were considered a deformity of the humerus 
pursuant to 5202, yet, the maximum schedular evaluation is 20 
percent for a minor extremity, as currently evaluated.  
Further, in the absence of any evidence or assertion of 
fibrous union, nonunion, the loss of the head of the humerus, 
or dislocation of the scapulohumeral joint, further 
consideration under DC 5202 is unwarranted.

DC 5203 is likewise inapplicable.  Although the examiner 
noted in the December 2000 examination that there was pain on 
palpation of the lateral portion of the clavicle, x-rays 
revealed no dislocation of the scapula or clavicle, or 
nonunion or malunion.  Accordingly, the Board concludes that 
the preponderance of the evidence, or lack of it, is against 
evaluation of an increased rating under diagnostic codes 
5200, 5202 or 5203.

October 2000 x-rays showed a diagnosis of bursitis, and prior 
x-rays also noted findings of degenerative arthritis of the 
shoulder joint.  Bursitis is rated, under DC 5019 on 
limitation of motion, as degenerative arthritis under DC 
5003.  According to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code of the affected joint, with a 
10 percent evaluation assigned for limited motion that is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion of the shoulder is rated under 38 C.F.R. 
§ 4.71a, DC 5201.  Thus the Board concludes that the 
veteran's disability is more appropriately rated under DC 
5201.

DC 5201 provides that, to warrant the assignment of the 
higher evaluation for a disability of the left (minor) arm, 
(30 percent in this case), motion must be limited to 25 
degrees from the side.  If motion is limited to midway 
between the side and shoulder level, or at shoulder level, a 
twenty percent evaluation is assigned.

The Board finds that a rating in excess of 20 percent is 
unwarranted.  Although the veteran points to the December 11, 
2000, examination in which the examiner noted that abduction 
was "nil" and forward flexion was 15 degrees before 
substitution of the trapezius, range of motion being severely 
limited, the post-service medical evidence of record reveals 
that the veteran had generally good range of motion in his 
left arm, although pain and discomfort with movement of the 
arm began at the shoulder level, with overhead movements.  
Moreover, the veteran was scheduled for arthroscopy surgery 
the week following this examination.

Review of the pre-surgery record consistently reflects range 
of motion at or above shoulder level: October 1997, forward 
flexion 0-90 degrees, abduction 90-120 with assistance; March 
1998, forward flexion of 0-170 degrees; June 1998, forward 
flexion and abduction of 0-180 degrees, and internal and 
external rotation of 0-90 degrees; July 1999, decreased range 
of motion with pain only when elevated over the head; May 
2000, decreased range of motion in left shoulder reported by 
the veteran, specifically overhead movements and external 
rotation, lifting objects straight in front of him causing 
subjective reports of pain; June 2000, examiner's opinion of 
"fairly good motion of the shoulder joint" with pain on 
elevation over head; October 2000, subjective complaints of 
severe pain particularly when raising arms above his head, 
and refused range of motion testing.

Although the Board recognizes the severity of the veteran's 
condition as reflected in his December 11, 2000, examination, 
these findings prior to surgery suggest an episode of 
exacerbation of the disability, rather than the general 
status of the disability over the relevant time-frame.  The 
October 2000 outpatient treatment record suggests this 
exacerbation began in late October 2000, when he experienced 
severely increased pain during an episode of raising his arms 
above his head.  The Board notes that the rating criteria are 
designed such that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."" See 38 C.F.R. § 4.1 (2000).  This period 
was just such an exacerbation, but the veteran's general 
level of disability, from a preponderance of the evidence, 
has been much less severe.

As such the Board finds that the left shoulder disability is 
primarily manifested by motion over the shoulder level, but 
under the standard range of 180 degrees flexion and 
abduction, and 90 degrees internal and external rotation.  
See 38 C.F.R. § 4.71, Plate I.  While objective evidence 
indicates that the veteran is able to raise his arm above 
shoulder level (90 degrees), such movement is accomplished 
with pain.  Given that pain is experienced, the medical 
findings are such that weakness, instability and 
incoordination may also be experienced.  Thus the Board finds 
that the veteran likely experiences functional loss during 
flareups beyond that which is objectively shown.  While the 
record does not clearly indicate the extent of such 
additional functional loss, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, it 
is conceivable that the veteran's left shoulder disability 
results in overall functional loss comparable to motion 
limited to the shoulder level.  This is consistent with the 
June 2000 report that he was unable to do any work above his 
head.  As such, the criteria for a 20 percent evaluation 
under Diagnostic Code 5201 are met.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. At 204-7.  Such a finding is 
consistent with provisions of 38 C.F.R. § 4.59 which 
specifically provides that actually painful motion due to 
unstable or malaligned joints due to healed injury is 
entitled to a minimum compensable evaluation for the joint.  
Accordingly, the Board must deny a rating in excess of 20 
percent under diagnostic code 5201 for residuals of left 
shoulder surgery.

As a final point, the Board notes that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's right shoulder disability so as to warrant 
assignment of an evaluation on an extraschedular basis.  In 
this regard, the Board notes that notwithstanding the 
veteran's stated loss of time from work in December 2000 as a 
result of the exacerbation of his left shoulder disability, 
there is no showing that the disability under consideration 
resulted in marked interference with employment prior to that 
episode.  In May 2000 progress notes, the veteran complained 
of pain, but the examiner noted that the veteran had a 
history of work on the family farm, worked as a cook, and was 
quite physically active cutting cord wood.  In June 2000, the 
veteran asserted loss of work, and was reluctant to do range 
of motion testing, however the examiner noted that he had 
"fairly good motion of his shoulder."  Although range of 
motion testing on December 11, 2000 examination showed 
flexion of 15 degrees, yet there is no showing that the left 
shoulder necessitated frequent periods of or marked 
interference with employment, or rendered impractical the 
application of the regular schedular standards.  These 
findings are consistent with the veteran's statements 
concerning his work on the farm, and his ability to do work 
not involving elevation over the shoulder level.  In the 
absence of evidence of such factors as those discussed above, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating greater than 20 percent for residuals of 
left shoulder surgery prior to December 20, 2000, is denied.


REMAND

Also before the Board is the claim for a rating evaluation in 
excess of 20 percent for the post-surgery period, effective 
December 20, 2000.  In this regard, the Board notes that the 
veteran's entire history is reviewed when making disability 
evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, the current level of disability is of 
primary concern.

On post-surgery follow-up examination in January 2001, 
approximately two weeks after surgery, the examiner noted 
that the veteran had not done a significant amount of motion 
with his shoulder by that time.  Forward flexion was 0-130 
degrees.  His active abduction was noted to be 80 degrees 
with mechanical block at that level.  External rotation was 
25 degrees, and internal approximately L1.  Minimal swelling 
was noted at the shoulder.  Physical therapy and 
convalescence were anticipated, with follow-up thereafter.  
There is no further evidence in the file relative to the 
current status of the left shoulder disability.  The Board 
finds that additional development is required before a rating 
increase for the post-surgery period can be fully 
adjudicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, the veteran must be afforded a VA examination to 
determine the current status of his shoulder disability. 
38 U.S.C.A. § 5103A and pertinent regulations.  See Fed. Reg. 
45620-45632 (August 29, 2001).  It is essential that the VA 
examiner have the veteran's claim file to review so that the 
evaluation will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the RO is 
advised to make efforts to obtain records of any pertinent 
treatment the veteran received for his disability that have 
not already been obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The actions identified in this REMAND are consistent with the 
duties imposed by the VCAA, as discussed above.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
Act has been fully complied with.  Hence, in addition to the 
actions requested, the RO should also undertake other 
development and/or notification action deemed warranted by 
virtue of the VCAA.

The veteran is hereby advised that, in keeping with the VA's 
duty to assist as advised in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Hence, the 
veteran is put on notice that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate with 
the claims file all outstanding records of 
treatment pertaining to the veteran, to 
specifically include records from any VA 
facility at which the veteran has received 
treatment since January 5, 2001, as well as 
from any other source(s) or facility(ies) 
identified by the veteran.  If any requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the 
veteran and his representative should be duly 
notified.  The veteran is free to submit 
additional medical or other records, also, 
and the RO should afford him the opportunity 
to do so before arranging for him to undergo 
medical examination.

2.  After associating with the claims file 
all records received pursuant to the above-
requested development, the veteran should be 
afforded an appropriate VA examination of his 
left shoulder disability.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated tests and studies, to include x-
rays and range of motion studies (reported in 
degrees, with standard ranges provided for 
comparison purposes), should be accomplished, 
and all clinical findings should be reported 
in detail.  The examiner should specifically 
indicate the following: (a) whether there is 
any ankylosis of scapulohumeral articulation 
and specify limitation of motion in degrees 
for abduction; (b) whether there is 
impairment of the humerus, loss of head, 
nonunion, fibrous union; (c) whether there is 
recurrent dislocation of the scapulohumeral 
joint, and if so, the frequency of episodes, 
and whether there is guarding of all arm 
movements, or only at shoulder level; (d) 
whether there is malunion of the 
scapulohumeral joint, and if so, whether 
there is marked or moderate deformity; (e) 
whether there is impairment of the clavicle 
or scapula, dislocation, nonunion with or 
without loose movement, or malunion; (f) 
whether there is limitation of motion of the 
arm to 25 degrees from the side, midway 
between the side and shoulder level, or at 
shoulder level.  The examiner should also 
describe any objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the left 
shoulder.  If there is clinical evidence of 
pain on motion, the examiner(s) should 
indicate the degree of motion at which such 
pain begins.  If the veteran is being 
examined during a period of "acute 
exacerbation" of his shoulder symptoms, the 
examiner should clearly so state.  Otherwise, 
after reviewing the veteran's complaints and 
medical history, the examiner(s) should 
render an opinion, based upon best medical 
judgment, as to whether, and to what extent, 
the veteran experiences additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use.  To the extent possible, 
the examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

3.  To help avoid future remand, the RO 
should ensure that all requested development 
has been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (2000), and 
implemented by recently finalized regulations 
(to be promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and satisfied. 

5.  After completion of the foregoing 
requested development, and after completion 
of any other indicated development and/or 
notification action, the RO should adjudicate 
the rating for residuals of left shoulder 
surgery, effective from February 1, 2001, in 
light of all pertinent evidence and legal 
authority.  Unless the benefits sought are 
granted to the veteran's satisfaction, he and 
his representative must be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



